EXHIBIT 10.1

AMENDMENT NO. 2 AND WAIVER TO CREDIT AGREEMENT

This AMENDMENT NO. 2 AND WAIVER TO CREDIT AGREEMENT dated as of September 30,
2008 (this “Amendment”) to the Credit Agreement dated as of October 17, 2006 and
as amended by an Amendment to Credit Agreement dated June 25, 2007 (as further
amended, restated, supplemented or modified, from time to time, the “Credit
Agreement”), by and among MEDICAL ACTION INDUSTRIES INC., a Delaware corporation
(the “Company”), the Lenders party thereto and JPMORGAN CHASE BANK, N.A., a
national banking association, as Administrative Agent for the Lenders.

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders and the Administrative Agent have agreed
to amend such provisions of the Credit Agreement, subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 

  1. Amendments.

a. The definition of the term “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to provide as follows:

“Applicable Margin” shall mean (a) with respect to an Adjusted Libor Loan, the
percentage set forth below under the heading “LIBOR Margin” opposite the
applicable ratio, (b) with respect to an Alternate Base Rate Loan, the
percentage set forth below under the heading “ABR Margin” opposite the
applicable ratio and (c) with respect to calculation of the unused fee described
in Section 3.04(a) hereof, the percentage set forth below under the heading
“Unused Fee Rate” opposite the applicable ratio.

 

Leverage Ratio

   ABR Margin
(360 day basis)     LIBOR Margin
(360 day basis)     Unused Fee Rate
(360 day basis)  

Greater than or equal to 3.50:1.00

   1.25 %   3.00 %   .45 %

Greater than or equal to 3.00:1.00 but less than 3.50:1.00

   1.00 %   2.75 %   .40 %

Greater than or equal to 2.50:1.00 but less than 3.00:1.00

   .75 %   2.50 %   .40 %

Greater than or equal to 2.00:1.00 but less than 2.50:1.00

   .50 %   2.25 %   .35 %

Less than 2.00:1.00

   .25 %   2.00 %   .35 %

Notwithstanding the foregoing, during the period commencing on September 30,
2008 and ending on the date of reset of the Applicable Margin in accordance with
this paragraph, the ABR Margin shall be 1.00%, the LIBOR Margin shall be 2.75%
and the



--------------------------------------------------------------------------------

Unused Fee Rate shall be .40%. The Applicable Margin will be set or reset with
respect to each Loan on the date which is five (5) Business Days following the
date of receipt by the Administrative Agent of the financial statements referred
to in Section 6.03(a) and Section 6.03(b) together with a certificate of the
Financial Officer of the Company certifying the Leverage Ratio and setting forth
the calculation thereof in detail; provided, however, if any such financial
statement and certificate are not received by the Administrative Agent within
the time period required pursuant to Section 6.03(a) or Section 6.03(b), as the
case may be, the Applicable Margin will be set or reset, unless the rate of
interest specified in Section 3.01(c) is in effect, based on a Leverage Ratio of
greater than 3.50:1.00 from the date such financial statements and certificate
were due until the date which is five (5) Business Days following the receipt by
the Administrative Agent of such financial statements and certificate, and
provided, further, that the Lenders shall not in any way be deemed to have
waived any Default or Event of Default, including without limitation, an Event
of Default resulting from the failure of the Company to comply with Section 7.13
of this Agreement, or any rights or remedies hereunder or under any other Loan
Document in connection with the foregoing proviso. During the occurrence and
continuance of a Default or an Event of Default, no downward adjustment, and
only upward adjustments, shall be made to the Applicable Margin.

b. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition immediately before the definition of the term “Board”:

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions of all or any
part of the Company’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the equity interests of any of the Company’s Subsidiaries, other than
(i) inventory (or other assets) sold, leased or licensed out in the ordinary
course of business (excluding any such sales, leases or licenses out by
operations or divisions discontinued or to be discontinued), (ii) equipment or
other assets (including leases or subleases of real property) sold, replaced,
abandoned, leased or otherwise disposed of that are obsolete, worn-out,
condemned or are no longer used or useful in the business of the Company or any
of its Subsidiaries, (iii) dispositions, by means of trade-in, of equipment used
in the ordinary course of business, so long as such equipment is replaced,
substantially concurrently, by like-kind equipment, or (iv) the use or transfer
of cash and cash equivalents in a manner that is not prohibited by the terms of
this Agreement.

c. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition immediately before the definition of “Business Day”:

“Brentwood Property” shall mean the premises located at 500 Expressway Drive
South, Brentwood, New York.

d. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition immediately before the definition of “Commercial Letter of
Credit”:

“Collateral Mortgage” shall mean a Mortgage and Security Agreement by Town of
Islip Industrial Development Agency in favor of the Administrative Agent with
respect to the Brentwood Premises, in form and substance satisfactory to the
Administrative Agent and the Lenders.



--------------------------------------------------------------------------------

e. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions immediately before the definition of the term “Default”:

“Consolidated Working Capital” at any date, the excess of Consolidated Current
Assets on such date less Consolidated Current Liabilities on such date.

“Consolidated Current Assets” at any date, all amounts (other than cash and cash
equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a balance sheet of the
Company.

“Consolidated Current Liabilities” at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) but excluding (a) the current portion of any
Indebtedness, and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein.

f. The definition of “Excess Cash Flow” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to provide as follows:

“Excess Cash Flow” for the fiscal year, the excess, if any, of (a) the sum,
without duplication, of (i) Net Income for such fiscal, (ii) the amount of all
non-cash charges (including depreciation and amortization charges) deducted in
arriving at such Net Income, (iii) decreases in Consolidated Working Capital for
such fiscal year, over (b) the sum, without duplication, of (i) the aggregate
amount of all regularly scheduled principal payments of Indebtedness consisting
of borrowed money made during such fiscal year, and (ii) increases in
Consolidated Working Capital for such fiscal year.

g. The definition of the term “Fixed Charge Coverage Ratio” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to provide
as follows:

“Fixed Charge Coverage Ratio” shall mean the ratio of (1) EBITDA to (2) the sum
of (a) the current portion of Total Debt, plus (b) interest expense plus
(c) cash dividends and distributions plus (d) stock repurchases. Each of the
foregoing categories shall be measured on a Consolidated basis for the Company
and its Subsidiaries and shall be calculated in accordance with Generally
Accepted Accounting Principles consistently applied and shall be calculated
(without duplication) for the four fiscal quarters then most recently ended,
except for the current portion of Total Debt, which shall each be calculated for
the next succeeding four fiscal quarters.

h. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition before the definition of the term “Net Income”:

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Company or any of its Subsidiaries from
such Asset Sale (net of purchase price adjustments reasonably expected to be
payable in connection therewith; provided that to the extent such purchase price
adjustment is determined to be not payable or is



--------------------------------------------------------------------------------

otherwise not paid within 180 days of such Asset Sale (other than as result of a
dispute with respect to such purchase price adjustment which is subject to a
resolution procedure set forth in the applicable transaction documents), such
proceeds shall constitute Net Asset Sale Proceeds), minus (ii) any bona fide
costs incurred in connection with such Asset Sale, including (a) income or gains
taxes payable by the seller as a result of any gain recognized in connection
with such Asset Sale and any transfer, documentary or other taxes payable by
seller in connection therewith, (b) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale and
(c) a reasonable reserve for any payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by the Company or any of its Subsidiaries in
connection with such Asset Sale including pension and other post-employment
benefit liabilities and liabilities related to environmental matters and
liabilities under indemnification obligations associated with such Asset Sale,
and (d) brokerage fees, accountants’ fees, investment banking fees, legal fees,
costs and expenses, survey costs, title insurance premiums and other customary
fees actually incurred in connection with such Asset Sale.

i. The definition of the term “Security Documents” is hereby amended and
restated in its entirety to provide as follows:

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Collateral Mortgage and each other Collateral Security Document delivered to
the Administrative Agent hereunder.

j. Section 2.04 of the Credit Agreement is hereby amended and restated in its
entirety to provide as follows:

“Section 2.04. Term Note The Term Loan made by each Lender shall be evidenced by
a promissory note of the Company, substantially in the form of Exhibit B, with
appropriate insertions (individually a “Term Note” and, collectively, the “Term
Notes”) payable to the order of such Lender and representing the obligation of
the Company to pay the unpaid principal amount of the term Loan of such Lender
with interest thereon as prescribed in Section 3.01. Each Lender is authorized
to record the Type of its Term Loan and the date and amount of each payment or
prepayment of principal thereof in such Lender’s records or on the grid schedule
annexed to the Term Note; provided, however, that the failure of a Lender to set
forth each payment and other information shall not in any manner affect the
obligation of the Company to repay the Term Loan made by such Lender in
accordance with the terms of its Term Note and this Agreement. The Term Note,
the grid schedule and the books and records of each Lender shall constitute
presumptive evidence of the information so recorded absent manifest error. Each
Term Note shall (a) be dated the Closing Date, (b) be stated to mature on the
Term Loan Maturity Date and (c) be payable as to principal in nineteen
consecutive equal quarterly installments commencing on March 31, 2007 and on the
last day of each March, June, September and December thereafter, with a
twentieth and final payment on the Term Loan Maturity Date. The amount of such
payments received by each Lender on the initial installment date and each
installment date through June 30, 2008 shall be in the amount of each Lender’s
Commitment Proportion of $3,250,000, for each installment date from
September 30, 2008 through March 31, 2009 shall be in the amount of each
Lender’s Commitment Proportion of $250,000, for each installment date from
June 30,



--------------------------------------------------------------------------------

2009 through March 31, 2010 shall be in the amount of each Lender’s Commitment
Proportion of $1,625,000, for each installment date from June 30, 2010 through
March 31, 2011 shall be in the amount of each Lender’s Commitment Proportion of
$3,250,000, for each installment date from June 30, 2011 through September 30,
2011 shall be in an amount of each Lender’s Commitment Proportion of $5,325,000,
and the last installment received by each Lender shall be in the amount of each
Lender’s Commitment Proportion of the remaining principal amount outstanding.
Each Term Note shall bear interest from the date thereof until paid in full on
the unpaid principal amount thereof from time to time outstanding at the
applicable interest rate per annum determined as provided in, and payable as
specified in, Section 3.01.”

k. Section 3.03 of the Credit Agreement is hereby amended by deleting paragraphs
“(b)” and “(c)” thereof and by inserting the following paragraphs in
substitution thereof:

“(b) Simultaneously with the delivery of the annual financial statements to be
delivered pursuant to Section 6.03(a) hereof, the Company shall repay the Term
Loan in an amount equal to 50% of Excess Cash Flow, less amounts equal to any
principal balance of the Term Loan voluntarily prepaid by the Company during the
relevant fiscal year.

(c) No later than the third Business Day following the date of receipt by the
Company or any of its Subsidiaries of any Net Asset Sales Proceeds, the Company
shall prepay the Loans in an aggregate amount equal to 100% of such Net Asset
Sale Proceeds.

(d) The Company shall apply net proceeds (after costs and expenses) realized by
the Company upon the sale of any equity interest in the Company or any debt
instruments by the Company to prepay Loans hereunder. The Company shall prepay
the Loans in an amount equal to 100% of such net proceeds promptly upon the
closing of any such sale of equity interests or debt instruments.

(e) Each prepayment of principal of a Loan pursuant to this Section 3.03 shall
be accompanied by accrued interest to the date prepaid on the amount prepaid and
all amounts, if any, due pursuant to Section 3.08 hereof. Prepayments shall be
applied first to prepay the outstanding principal balance of the Term Loan and
then to reduce the outstanding principal balance of the Revolving Credit Loans.
Prepayments of the Term Loan may not be reborrowed. Partial prepayments of any
Loan shall be applied first to outstanding Alternate Base Rate Loans and then to
Adjusted Libor Loans having the shortest remaining Interest Periods. Prepayments
of Adjusted Libor Loans shall be accompanied by the amounts, if any, due
pursuant to Section 3.08.”

l. Section 7.13(b) (Maximum Leverage Ratio) of the Credit Agreement is hereby
amended by deleting the chart therefrom and substituting the following in its
place:

 

Period

   Ratio

From 6/30/10 and thereafter

   2.50:1.00



--------------------------------------------------------------------------------

m. Section 7.13(c) (Fixed Charge Coverage Ratio) of the Credit Agreement is
hereby amended and restated to provide in its entirety as follows:

“(c) Fixed Charge Coverage Ratio. Permit the Fixed Change Coverage Rate at the
end of any quarter to be less than the ratio set forth below opposite the
applicable period:

 

Period

   Ratio

9/30/08 – 3/31/09

   1.25:1.00

6/30/09 – 3/31/10

   1.00:1.00

6/30/10 and thereafter

   1.10:1.00

n. Section 7.13 of the Credit Agreement is hereby amended to insert the
following subsections “(e)” and “(f)” therein immediately following subsection
“(d)” thereof:

“(e) Minimum EBITDA. Permit EBITDA to be less than the amounts set forth below
for the periods set forth below:

 

Period

   Minimum EBITDA

2 fiscal quarters ending 9/30/08

   $ 7,500,000

3 fiscal quarters ending 12/31/08

   $ 10,000,000

4 fiscal quarters ending 3/31/09 and 6/30/09

   $ 12,500,000

4 fiscal quarters ending 9/30/09 through 3/31/10

   $ 15,000,000

(f) Limitation on Net Losses. Permit Net Losses in excess of (i) $500,000 for
the fiscal quarter ending 9/30/08 and (ii) $500,000 for the six months ending
12/31/08, or permit Net Losses to occur in two consecutive fiscal quarters
commencing with the two quarters ending in 3/31/09.”

o. Exhibit B to the Agreement is hereby amended and replaced by Exhibit B
annexed to this Amendment.

 

  2. Waiver.

a. The Lenders hereby waive the requirements of Section 3.03(b) of the Credit
Agreement solely with respect to the payment that would otherwise be payable on
March 31, 2008.

b. Except as expressly waived hereby, the Credit Agreement remains in full force
and effect in accordance with the terms thereof. The Credit Agreement is
ratified and confirmed in all respects by each Company. The waiver herein is
specifically limited to the matter set forth above and for the specific instance
and purpose for which given and does not constitute directly or by implication
an amendment or waiver of any other provisions of the Credit Agreement or a
waiver of any Default or Event of Default.

 

  3. Agreement with Respect to Collateral Mortgage.

a. This Company agrees that the Administrative Agent shall engage an appraiser
to perform an appraisal on the Brentwood Premises (an “Appraisal”), which
Appraisal shall show a value of not less than $12,500,000 and which Appraisal
shall be satisfactory to the Administrative Agent in all



--------------------------------------------------------------------------------

aspects. In addition, the Company shall provide the Administrative Agent with a
satisfactory flood search indicating that the Brentwood Premises is not in a
flood hazard zone. The Administrative Agent shall also complete a review of the
environmental status of the Brentwood Premises and shall have received such
expert assessments, reports and analyses thereof as it shall reasonably request
and such review and reports and analyses must be satisfactory in form and
content to the Administrative Agent.

b. Within 120 days after execution and delivery of this Amendment, the Company
shall delivery to the Administrative Agent for recording a fully executed
Collateral Mortgage in an amount equal to $10,000,000, together with (a) a title
policy and a lender’s title insurance binder issued by an insurance company
authorized to transact business in the State of New York and acceptable to the
Lenders naming the Administrative Agent as insured and insuring that the
Collateral Mortgage creates a continuing, valid lien on the Brentwood Premises,
prior to all Liens, and securing an amount and on terms and conditions
satisfactory to the Required Lender at such time, (b) a current legal
description and survey of the Brentwood Premises, certified to the
Administrative Agent and the title company, (c) a certificate of insurance from
an independent insurance broker confirming the insurance required to be
maintained pursuant to the Collateral Mortgage, with respect to the Brentwood
Premises, naming the Administrative Agent as mortgagee with respect to such
insurance, (d) copies of all documents executed and delivered in connection with
the proposed transaction with the Town of Islip Industrial Development Agency
(the “IDA”), as may be requested by the Administrative Agent and the Lender,
including authorization by the IDA and (r) such other documents, promissory
notes, agreements and information that the Administrative Agent and the Lenders
may request.

c. In the event that the Appraisal of the Brentwood Premises indicates a fair
market value of less than $12,500,000, the Company shall mortgage its premises
located at 10 Columbia Boulevard, Clarksburg, West Virginia, and such additional
properties of the Company as are necessary to cause the fair market value of
properties mortgaged to secure the Company’s obligations hereunder to be not
less than $12,500,000, in order to provide one or more mortgages aggregating not
less than $10,000,000. In such event, the Company shall deliver to the
Administrative Agent an additional mortgage in form and substance satisfactory
to the Administrative Agent and the Lenders, together with each of such
documents as are required under clause (b) above and such other documents and
agreements as the Administrative Agent may reasonably require, including an
additional amendment to the Credit Agreement.

d. The Company agrees to pay all title insurance premiums, appraisal fees, fees
for any environmental consultant or engineer, recording and filing fees and
charges and other expenses incurred by the Administrative Agent in connection
with the Appraisal, the recording of the Collateral Mortgage and the delivery of
any documents required pursuant to this Section, including such documents as may
be required pursuant to clause “(c)” above and fees for any appraisal and
environmental review conducted with respect to such additional property.

 

  4. Conditions to Effectiveness.

This Amendment shall become effective upon receipt by (x) the Administrative
Agent of: (a) this Amendment, duly executed by the Company and the Guarantors,
(b) a certificate of the Secretary or Assistant Secretary of the Company, dated
as of the date hereof, in the form of Exhibit 1 hereto, and (c) such other
documents, instruments and agreements that the Administrative Agent shall
reasonably require with respect thereto and (y) each Lender of a duly executed
substitute Term Note, substantially in the form of Exhibit B to this Amendment
with appropriate insertions,



--------------------------------------------------------------------------------

  5. Miscellaneous.

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.

Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with the original terms thereof.

The amendments set forth above are limited specifically to the matters set forth
above and for the specific instances and purposes given and do not constitute
directly or by implication a waiver or amendment of any other provision of the
Credit Agreement or a waiver of any Default or Event of Default, whether now
existing or hereafter arising, which may occur or may have occurred.

The Company hereby represents and warrants that (a) after giving effect to this
Amendment, the representations and warranties made by the Company and each of
its Subsidiaries pursuant to the Credit Agreement and the other Loan Documents
to which each is a party are true and correct in all material respects as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of such date, unless any such representation or warranty
is as of a specific date, in which case, as of such date, and (b) after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

The Company hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Amendment, (i) all terms
and provisions contained in the Security Documents are, and shall remain, in
full force and effect in accordance with their respective terms and (ii) the
liens heretofore granted, pledged and/or assigned to the Administrative Agent
for the benefit of the Lenders as security for the Company’s obligations under
the Credit Agreement (including, without limitation, the amended and restated
Revolving Credit Notes), the Credit Agreement and the other Loan Documents shall
not be impaired, limited or affected in any manner whatsoever by reason of this
Amendment and that all such liens shall be deemed granted, pledged and/or
assigned to the Administrative Agent for the benefit of the Lenders as security
for the Company’s obligations to the Administrative Agent and the Lenders,
including, without limitation, those arising in connection with the increase in
the Revolving Credit Commitment; and (b) represents, warrants and confirms the
non-existence of any offsets, defenses, or counterclaims to its obligations
under the Credit Agreement or any Loan Document.

This Amendment may be executed in one or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one Amendment. This Amendment shall become effective when duly executed
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto shall have been delivered to the Administrative Agent.

This Amendment shall constitute a Loan Document.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

[next page is signature page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
caused this Amendment to be duly executed by their duly authorized officers, all
as of the day and year first above written.

 

MEDICAL ACTION INDUSTRIES INC. By:     Name:   Paul D. Meringolo Title:   Chief
Executive Officer/President

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:     Name:   Stephen Zajac Title:   Senior Vice President CITIBANK, N.A., as
a Lender By:     Name:   Title:   SOVEREIGN BANK, N.A., as a Lender By:    
Name:   Title:  



--------------------------------------------------------------------------------

The undersigned, not parties to the Credit Agreement but as Guarantors under the
Guaranty and as Grantors under the Security Agreement, each hereby (a) accept
and agree to the terms of the foregoing Amendment, (b) acknowledge and confirm
that all terms and provisions contained in their respective Guaranty are, and
shall remain, in full force and effect in accordance with their respective terms
and that its obligations thereunder include obligations of the Company owing to
the Administrative Agent and the Lenders in connection with the increase in the
Revolving Credit Commitment, and (c) (i) all terms and provisions contained in
the Security Agreement are and shall remain, in full force and effect in
accordance with their respective terms and (ii) the liens heretofore granted,
pledged and/or assigned to the Lender as security for the Guaranteed Obligations
(as defined in the Guaranty) shall not be impaired, limited or affected in any
manner whatsoever by reason of this Amendment and that all such liens shall be
deemed granted, pledged and/or assigned to the Administrative Agent for the
benefit of the Lenders as security for the Guaranteed Obligations, including,
without limitation, those Guaranteed Obligations related to Revolving Credit
Loans.

 

MAI ACQUISITION CORP. By:     Name:   Paul D. Meringolo Title:   Chief Executive
Officer/President MEDEGEN NEWCO, LLC By:     Name:   Paul D. Meringolo Title:  
Chief Executive Officer/President MEDEGEN MEDICAL PRODUCTS, LLC By:     Name:  
Paul D. Meringolo Title:   Chief Executive Officer/President